215 U.S. 580 (1909)
UNITED STATES
v.
SHIPP.
No. 4, Original.
Supreme Court of United States.
Opinion delivered June 1, 1909.
Sentence pronounced November 15, 1909.[1]
INFORMATION IN CONTEMPT.
[No. 5, original, of October Term, 1908].
*581 The Chief Justice announced the judgment of the court as follows:
You, Joseph F. Shipp, Jeremiah Gibson, Luther Williams, Nick Nolan, Henry Padgett and William Mayes, are before this court on an attachment for contempt.
On return to a rule to show cause you have presented such evidence as you were advised and been fully heard orally and on printed briefs, and after thorough consideration you have been found guilty. You have also been permitted severally to present petitions for rehearing and move that leave be granted to file them, which after consideration have been denied.
The grounds upon which the conclusion was reached are set forth in the opinion filed herein on Monday, May 24, 1909, and need not be repeated, nor need we dwell upon the destructive consequences of permitting the transaction complained of to pass into a precedent for unpunished contempt.
It is considered by the court, and the judgment of the court is, that as punishment for the contempt you, Joseph F. *582 Shipp, Luther Williams and Nick Nolan, and each of you, be imprisoned for the period of ninety days, and that you, Jeremiah Gibson, Henry Padgett and William Mayes, and each of you, be imprisoned for the period of sixty days, in the jail of the District of Columbia. The marshal of this court is charged with the execution of this judgment.
November 17, 1909, the marshal filed a return that the judgment of the court had been executed according to the tenor thereof.
NOTES
[1]  For a full report of the proceedings in this case see 214 U.S. 386.